FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                   December 5, 2016
                                    TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 RYAN K. SMITH,

          Petitioner - Appellant,
                                                         No. 16-5115
 v.
                                            (D.C. No. 4:13-CV-00465-CVE-TLW)
                                                         (N.D. Okla.)
 JIM FARRIS, Warden,

          Respondent - Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.


      At first Ryan Smith chose to plead guilty in Oklahoma state court to

charges stemming from his participation in an armed robbery. But then he sought

leave to withdraw his plea. The state trial court denied the request and so did the

Oklahoma Court of Criminal Appeals. Unsuccessful in state court, Mr. Turner

turned to federal court, seeking relief under 28 U.S.C. § 2254. But after

considering the state court record, the district court held that it could lawfully

provide no relief to Mr. Smith either, and it denied him a certificate of

appealability (“COA”). Now before this court, Mr. Smith renews his request for a


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
COA in order to appeal the district court’s dismissal of his § 2254 petition. We

of course may only issue a COA if Mr. Smith first makes a “substantial showing

of the denial of a constitutional right,” such that “reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong.”

28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      We do not believe that standard met here. Mr. Smith identifies three claims

that, he says, merit a COA: ones alleging violations of double jeopardy,

ineffective assistance of counsel, and an unconstitutionally excessive sentence.

But in a careful and thorough seventeen page opinion, the district court explained

the difficulties with Mr. Smith’s arguments on each of these scores. And after

conducting our independent review we are unable to see how a reasonable jurist

could doubt the correctness of any of these dispositions. Indeed, we discern no

way we might improve on the district court’s analysis and so adopt it as our own.

To be sure, in addition to the matters he raised in the district court which that

court addressed, Mr. Smith also seeks to raise certain entirely new issues before

this court. But following our general practice we decline to consider new issues

raised for the first time in a COA application to this court. See United States v.

Moya, 676 F.3d 1211, 1213 (10th Cir. 2012).

      The application for a COA and the motion for leave to proceed in forma

pauperis are denied and this appeal is dismissed. Mr. Smith is reminded of his




                                         -2-
obligation to pay the filing fee in full.

                                                  ENTERED FOR THE COURT


                                                  Neil M. Gorsuch
                                                  Circuit Judge




                                            -3-